SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2012 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Parent Company Financial Statements Balance Sheet – Assets 2 Balance Sheet – Liabilities 3 Statement of Income 4 Statement of Comprehensive Income 5 Statement of Cash Flows 6 Statement of Changes in Shareholders’ Equity 1/1/2012 to 09/30/2012 7 1/1/2011 to 09/30/2011 8 Statement of Added Value 9 Consolidated Financial Statements Balance Sheet - Assets 10 Balance Sheet - Liabilities 11 Statement of Income 12 Statement of Comprehensive Income 13 Statement of Cash Flows 14 Statement of Changes in Shareholders’ Equity 1/1/2012 to 09/30/2012 15 1/1/2011 to 09/30/2011 16 Statement of Added Value 17 Comments on the Company’s Consolidated Performance 18 Notes to the Financial Statements 30 Reports and Statements Unqualified Independent Auditors’ Review Report 106 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 09/30/2012 Paid-in Capital Common 1,457,970,108 Preferred 0 Total 1,457,970,108 Treasury Shares Common 0 Preferred 0 Total 0 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet - Assets (R$ thousand) Current Quarter YTD Previous Year Code Description 9/30/2012 12/31/2011 1 Total assets 47,114,738 45,582,817 1.01 Current assets 7,885,563 8,886,953 1.01.01 Cash and cash equivalents 2,907,275 2,073,244 1.01.03 Trade receivables 1,972,194 3,516,800 1.01.04 Inventories 2,711,359 2,885,617 1.01.08 Other current assets 294,735 411,292 1.02 Non-current Assets 39,229,175 36,695,864 1.02.01 Long-term receivables 4,929,202 3,852,937 1.02.01.03 Trade receivables 10,322 10,202 1.02.01.06 Deferred taxes 2,020,167 1,300,650 1.02.01.08 Receivables from related parties 455,624 125,843 1.02.01.09 Other non-current assets 2,443,089 2,416,242 1.02.02 Investments 22,972,075 22,573,890 1.02.03 Property, plant and equipment 11,309,014 10,247,845 1.02.04 Intangible assets 18,884 21,192 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Current Quarter YTD Previous Year Code Description 9/30/2012 12/31/2011 2 Total liabilities 47.114.738 45.582.817 2.01 Current liabilities 5.224.530 7.351.509 2.01.01 Payroll and related taxes 161.053 123.839 2.01.02 Trade payables 921.583 678.504 2.01.03 Taxes payable 69.834 122.648 2.01.04 Borrowings and financing 2.183.289 4.330.141 2.01.05 Other payables 1.660.151 1.862.247 2.01.06 Provisions 228.620 234.130 2.01.06.01 Provision for tax, social security, labor and civil risks 220.819 225.997 2.01.06.01.02 Provision for social security and labor risks 148.457 160.921 2.01.06.01.04 Provision for civil risks 72.362 65.076 2.01.06.02 Other provisions 7.801 8.133 2.01.06.02.03 Provision for environmental liabilities and asset decommissioning 7.801 8.133 2.02 Non-current liabilities 33.857.477 30.245.487 2.02.01 Borrowings and financing 22.244.375 19.091.277 2.02.02 Other payables 9.562.940 9.633.194 2.02.04 Provisions 2.050.162 1.521.016 2.02.04.01 Provision for tax, social security, labor and civil risks 389.000 262.432 2.02.04.01.01 Provision for tax risks 339.492 216.046 2.02.04.01.02 Provision for social security and labor risks 42.602 39.480 2.02.04.01.05 Provision for environmental risks 6.906 6.906 2.02.04.02 Other provisions 1.661.162 1.258.584 2.02.04.02.03 Provision for environmental liabilities and asset decommissioning 396.575 313.094 2.02.04.02.04 Pension and healthcare plan 469.027 469.027 2.02.04.02.05 Provision for losses on investments 795.560 476.463 2.03 Shareholders’ Equity 8.032.731 7.985.821 2.03.01 Issued capital 4.540.000 1.680.947 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 4.539.075 7.671.620 2.03.04.01 Legal reserve 336.190 336.190 2.03.04.02 Statutory reserve 3.426.337 5.717.390 2.03.04.08 Additional dividends proposed 0 273.492 2.03.04.10 Investment reserve 776.548 1.344.548 2.03.05 Retained earnings/accumulated losses (1.100.933) 0 2.03.08 Other comprehensive income 54.559 (1.366.776) of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Income (R$ thousand) Accumulated in the Current Quarter of Accumulated in the Current Quarter Current Year Previous Year Previous Year Code Description 7/1/2012 to 9/30/2012 1/1/2012 to 9/30/2012 7/1/2011 to 9/30/2011 1/1/2011 to 9/30/2011 3.01 Net revenue from sales and/or services 2,774,202 7,740,106 2,549,913 7,940,516 3.02 Cost of sales and/or services (2,158,245) (5,989,770) (1,713,932) (5,302,870) 3.03 Gross profit 615,957 1,750,336 835,981 2,637,646 3.04 Operating expenses/income 72,933 (1,237,082) 1,820,890 2,987,930 3.04.01 Selling expenses (86,123) (233,420) (67,096) (245,228) 3.04.02 General and administrative expenses (80,939) (248,472) (75,056) (260,803) 3.04.04 Other operating income 1,607 72,781 11,313 142,693 3.04.05 Other operating expenses (103,289) (1,676,769) (67,030) (292,303) 3.04.06 Share of profits (losses) of investees 341,677 848,798 2,018,759 3,643,571 3.05 Profit before finance income (costs) and taxes 688,890 513,254 2,656,871 5,625,576 3.06 Finance income (costs) (661,975) (2,337,669) (1,734,836) (2,738,240) 3.06.01 Finance income 31,566 154,762 98,489 206,485 3.06.02 Finance costs (693,541) (2,492,431) (1,830,325) (2,944,725) 3.06.02.01 Net exchange gains (losses) on financial instruments (31,092) (387,161) (1,188,878) (726,416) 3.06.02.02 Finance costs (662,449) (2,105,270) (641,447) (2,218,309) 3.07 Profit (loss) before taxes on income 26,915 (1,824,415) 922,035 2,887,336 3.08 Income tax and social contribution 142,799 1,072,463 196,152 (13,146) 3.09 Profit (loss) from continuing operations 169,714 (751,952) 1,118,187 2,874,190 3.11 Profit (loss) for the period 169,714 (751,952) 1,118,187 2,874,190 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0.11640 -0.51575 0.76695 1.97136 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 0.11640 -0.51575 0.76695 1.97136 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Comprehensive Income (R$ thousand) Accumulated in the Current Quarter of Accumulated in the Current Quarter Current Year Previous Year Previous Year Code Description 7/1/2012 to 9/30/2012 1/1/2012 to 9/30/2012 7/1/2011 to 9/30/2011 1/1/2011 to 9/30/2011 4.01 Profit (loss) for the period 169,714 (751,952) 1,118,187 2,874,190 4.02 Other comprehensive income 520,495 1,421,335 (81,010) (961,234) 4.02.01 Exchange differences arising on translating foreign operations 15,116 148,517 241,753 183,820 4.02.03 Net change in the fair value on available-for-sale financial assets 505,379 1,272,818 (322,763) (446,890) 4.02.04 Sale of available-for-sale assets 0 0 0 (698,164) 4.03 Comprehensive income for the period 690,209 669,383 1,037,177 1,912,956 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows - Indirect Method (R$ thousand) Accumulated in the Accumulated in the Current Year Previous Year Code Description 1/1/2012 to 9/30/2012 1/1/2011 to 9/30/2011 6.01 Net cash generated by operating activities 1,894,029 1,742,853 6.01.01 Cash flows from operating activities 1,827,687 2,523,696 6.01.01.01 Profit (loss) for the period (751,952) 2,874,190 6.01.01.02 Accrued charges on borrowings and financing 1,859,042 2,018,743 6.01.01.03 Depreciation/ depletion / amortization 681,805 551,807 6.01.01.04 Losses on equity interests (848,798) (3,643,571) 6.01.01.05 Deferred income tax and social contribution (1,072,463) 13,146 6.01.01.06 Allowance for losses on receivables 0 (116,335) 6.01.01.07 Provisions for tax, social security, labor and civil risks 211,959 28,406 6.01.01.08 Inflation adjustment and exchange differences, net 387,161 726,416 6.01.01.09 Other provisions 104,465 37,812 6.01.01.10 Residual value of long-lived assets writen off 3,617 16,745 6.01.01.14 Gain on derivative transactions 7,827 16,337 6.01.01.15 Impairment of available-for-sale security 1,245,024 0 6.01.02 Changes in assets and liabilities 66,342 (780,843) 6.01.02.01 Trade receivables – third parties 3,977 15,426 6.01.02.02 Related Parties receivables 1,199,120 (627,425) 6.01.02.03 Inventories 177,714 (355,494) 6.01.02.04 Receivables from jointly controlled entities 124,943 1,069,881 6.01.02.05 Taxes available for offset 114,407 (11,596) 6.01.02.06 Trade payables 218,604 122,517 6.01.02.07 Payroll and related taxes (1,367) (89,758) 6.01.02.08 Taxes (44,541) 118,998 6.01.02.09 Trade payables - Subsidiaries (244) (5,704) 6.01.02.10 Tax, social security, labor and civil risks liabilities (7,087) 68,813 6.01.02.12 Taxes in installments - REFIS (229,846) (201,678) 6.01.02.13 Judicial deposits (25,894) (9,804) 6.01.02.14 Dividends received from subsidiaries 28,403 416,043 6.01.02.15 Interest paid - third parties (1,474,762) (1,172,793) 6.01.02.16 Interest on swap paid (8,856) (16,419) 6.01.02.18 Other (8,229) (101,850) 6.02 Net cash used in investing activities (13,600) (3,250,658) 6.02.01 Investments/advances for future capital increase (682,127) (1,767,752) 6.02.02 Property, plant and equipment (1,186,681) (1,483,936) 6.02.03 Cash from acquisition of subsidiaries 0 1,030 6.02.04 Capital reduction in subsidiary 1,855,208 0 6.03 Net cash generated by (used in) financing activities (1,046,398) 4,685,078 6.03.01 Borrowings and financing raised - third parties 2,630,092 6,679,428 6.03.02 Borrowings and financing raised - related parties 0 727,053 6.03.03 Repayments of principal - third parties (2,213,319) (641,881) 6.03.04 Repayments of principal - related parties (263,439) (223,144) 6.03.05 Dividends and interest on capital paid (1,199,732) (1,856,378) 6.05 Increase in cash and securities 834,031 3,177,273 6.05.01 Cash and cash equivalents at the beginning of the period 2,073,244 108,297 6.05.02 Cash and cash equivalents (except derivative assets) at the end of the period 2,907,275 3,285,570 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2012 to 9/30/2012 (R$ thousand) Capital reserve, Retained Other granted options and earnings/accumulat comprehensive Shareholders´ Code Description Paid-in capital treasury shares Earnings reserve ed losses income Equity 5.01 Opening balances 1,680,947 30 7,671,620 0 (1,366,776) 7,985,821 5.03 Adjusted opening balances 1,680,947 30 7,671,620 0 (1,366,776) 7,985,821 5.04 Capital transactions with owners 2,859,053 0 (3,132,545) (348,981) 0 (622,473) 5.04.01 Capital increases 2,859,053 0 (2,859,053) 0 0 0 5.04.07 Interest on Capital 0 0 0 (348,981) 0 (348,981) 5.04.10 Approval of prior year’s proposed dividends 0 0 (273,492) 0 0 (273,492) 5.05 Total comprehensive income 0 0 0 (751,952) 1,421,335 669,383 5.05.01 Loss for the period 0 0 0 (751,952) 0 (751,952) 5.05.02 Other comprehensive income 0 0 0 0 1,421,335 1,421,335 5.05.02.04 Translation adjustments for the period 0 0 0 0 148,517 148,517 5.05.02.08 Net change in the fair value on available-for-sale financial assets 0 0 0 0 1,272,818 1,272,818 5.07 Closing balances 4,540,000 30 4,539,075 (1,100,933) 54,559 8,032,731 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´Equity -1/1/2011 to 9/30/2011 (R$ thousand) Capital reserve, Retained Other granted options and earnings/accumulat comprehensive Shareholders´ Code Description Paid-in capital treasury shares Earnings reserve ed losses income Equity 5.01 Opening balances 1.680.947 30 6.119.798 0 (168.015) 7.632.760 5.03 Adjusted opening balances 1.680.947 30 6.119.798 0 (168.015) 7.632.760 5.04 Capital transactions with owners 0 0 (1.227.703) 0 0 (1.227.703) 5.04.06 Dividends 0 0 (1.227.703) 0 0 (1.227.703) 5.05 Total comprehensive income 0 0 0 2.874.190 (961.234) 1.912.956 5.05.01 Profit for the period 0 0 0 2.874.190 0 2.847.190 5.05.02 Other comprehensive income 0 0 0 0 (961.234) (961.234) 5.05.02.04 Translation adjustments for the period 0 0 0 0 183.820 183.820 5.05.02.08 Net change in the fair value on available-for-sale financial assets 0 0 0 0 (446.890) (446.890) 5.05.02.09 Sale of available-for-sale assets 0 0 0 0 (698.164) (698.164) 5.07 Closing balances 1.680.947 30 4.892.095 2.874.190 (1.129.249) 8.318.013 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Added Value (R$ thousand) Accumulated in the Accumulated in the Current Year Previous Year Code Description 1/1/2012 to 9/30/2012 1/1/2011 to 9/30/2011 7.01 Revenues 9,725,057 9,946,619 7.01.01 Sales of products and services 9,691,778 9,948,005 7.01.02 Other revenues/expenses 18,477 (5,501) 7.01.04 Recognition/reversal of allowance for doubtful debts 14,802 4,115 7.02 Inputs purchased from third parties (7,762,360) (5,739,436) 7.02.01 Costs of sales and services (5,673,306) (5,169,010) 7.02.02 Materials, electric. power, outside services and other (825,246) (556,486) 7.02.03 Impairment/recovery of assets (1,263,808) (13,940) 7.03 Gross value added 1,962,697 4,207,183 7.04 Retentions (681,805) (551,807) 7.04.01 Depreciation, amortization and depletion (681,805) (551,807) 7.05 Wealth created 1,280,892 3,655,376 7.06 Value added received as transfer 1,293,184 3,980,789 7.06.01 Share of profits of investees 848,798 3,643,571 7.06.02 Finance income/exchange gains 444,667 334,901 7.06.03 Other (281) 2,317 7.07 Wealth for distribution 2,574,076 7,636,165 7.08 Wealth distributed 2,574,076 7,636,165 7.08.01 Personnel 705,196 775,808 7.08.01.01 Salaries and wages 533,861 610,455 7.08.01.02 Benefits 123,909 128,738 7.08.01.03 Severance pay fund (FGTS) 47,426 36,615 7.08.02 Taxes and contributions (164,155) 912,213 7.08.02.01 Federal (302,491) 718,517 7.08.02.02 State 112,388 171,566 7.08.02.03 Municipal 25,948 22,130 7.08.03 Lenders and lessors 2,784,987 3,073,954 7.08.03.01 Interest 2,781,702 3,073,141 7.08.03.02 Leases 3,285 813 7.08.04 Shareholders (751,952) 2,874,190 7.08.04.01 Interest on capital 348,981 0 7.08.04.03 Retained earnings/(accumulated losses) for the year (1,100,933) 2,874,190 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Company Statements / Balance Sheet - Assets (R$ thousand) Current Quarter YTD Previous Year Code Description 9/30/2012 12/31/2011 1 Total assets 49,365,081 46,869,702 1.01 Current assets 21,024,857 21,944,306 1.01.01 Cash and cash equivalents 14,553,711 15,417,393 1.01.03 Trade receivables 1,813,323 1,616,206 1.01.04 Inventories 3,583,346 3,734,984 1.01.08 Other current assets 1,074,477 1,175,723 1.02 Non-current Assets 28,340,224 24,925,396 1.02.01 Long-term receivables 5,434,522 4,856,721 1.02.01.02 Short-term investments measured at amortized cost 119,922 139,679 1.02.01.03 Trade receivables 9,186 10,043 1.02.01.06 Deferred taxes 2,419,929 1,840,773 1.02.01.09 Other non-current assets 2,885,485 2,866,226 1.02.02 Investments 1,923,283 2,088,225 1.02.03 Property, plant and equipment 20,164,127 17,377,076 1.02.04 Intangible assets 818,292 603,374 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Company Statements / Balance Sheet - Liabilities (R$ thousand) Current Quarter YTD Previous Year Code Description 9/30/2012 12/31/2011 2 Total liabilities 49.365.081 46.869.702 2.01 Current liabilities 5.633.091 6.496.947 2.01.01 Payroll and related taxes 272.449 202.469 2.01.02 Trade payables 1.650.324 1.232.075 2.01.03 Taxes payable 288.210 325.132 2.01.04 Borrowings and financing 1.989.384 2.702.083 2.01.05 Other payables 1.130.676 1.728.445 2.01.06 Provisions 302.048 306.743 2.01.06.01 Provision for tax, social security, labor and civil risks 289.442 292.178 2.01.06.01.01 Provision for tax risks 0 220 2.01.06.01.02 Provision for social security and labor risks 192.964 204.615 2.01.06.01.04 Provision for civil risks 96.478 87.343 2.01.06.02 Other provisions 12.606 14.565 2.01.06.02.03 Provision for environmental liabilities and asset decommissioning 12.606 14.565 2.02 Non-current liabilities 35.292.945 31.955.585 2.02.01 Borrowings and financing 28.208.397 25.186.505 2.02.02 Other payables 5.594.437 5.593.520 2.02.03 Deferred taxes 167.115 37.851 2.02.04 Provisions 1.322.996 1.137.709 2.02.04.01 Provision for tax, social security, labor and civil risks 447.401 346.285 2.02.04.01.01 Provision for tax risks 365.724 244.295 2.02.04.01.02 Provision for social security and labor risks 58.409 79.941 2.02.04.01.04 Provision for civil risks 16.362 15.143 2.02.04.01.05 Provision for environmental risks 6.906 6.906 2.02.04.02 Other provisions 875.595 791.424 2.02.04.02.03 Provision for environmental liabilities and asset decommissioning 406.545 322.374 2.02.04.02.04 Pension and healthcare plan 469.050 469.050 2.03 Shareholders´ Equity 8.439.045 8.417.170 2.03.01 Issued capital 4.540.000 1.680.947 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 4.539.075 7.671.620 2.03.04.01 Legal reserve 336.190 336.190 2.03.04.02 Statutory reserve 3.426.337 5.717.390 2.03.04.08 Additional dividends proposed 0 273.492 2.03.04.11 Investment reserve 776.548 1.344.548 2.03.05 Retained earnings/accumulated losses (1.100.933) 0 2.03.08 Other comprehensive income 54.559 (1.366.776) 2.03.09 Non-controlling interests 406.314 431.349 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Company Statements / Statement of Income (R$ thousand) Accumulated in the Current Quarter of Accumulated in the Current Quarter Current Year Previous Year Previous Year Code Description 7/1/2012 to 9/30/2012 1/1/2012 to 9/30/2012 7/1/2011 to 9/30/2011 1/1/2011 to 9/30/2011 3.01 Net revenue from sales and/or services 4,267,174 12,299,740 4,240,694 12,352,894 3.02 Cost of sales and/or services (3,103,390) (8,837,043) (2,522,120) (7,242,420) 3.03 Gross profit 1,163,784 3,462,697 1,718,574 5,110,474 3.04 Operating expenses/income (506,442) (3,542,566) (382,785) (449,328) 3.04.01 Selling expenses (230,355) (589,854) (110,633) (376,402) 3.04.02 General and administrative expenses (161,145) (442,993) (126,486) (406,464) 3.04.04 Other operating income 23,116 80,370 25,939 762,509 3.04.05 Other operating expenses (137,979) (2,590,010) (171,605) (428,971) 3.04.06 Share of profits (losses) of investees (79) (79) 0 0 3.05 Profit before finance income (costs) and taxes 657,342 (79,869) 1,335,789 4,661,146 3.06 Finance income (costs) (496,677) (1,442,776) (340,500) (1,508,600) 3.06.01 Finance income 83,912 281,218 220,940 549,850 3.06.02 Finance costs (580,589) (1,723,994) (561,440) (2,058,450) 3.06.02.01 Net exchange gains (losses) on financial instruments 46,340 263,078 203,056 29,690 3.06.02.02 Finance costs (626,929) (1,987,072) (764,496) (2,088,140) 3.07 Profit (loss) before taxes on income 160,665 (1,522,645) 995,289 3,152,546 3.08 Income tax and social contribution (1,570) 725,934 101,941 (302,459) 3.09 Profit (loss) from continuing operations 159,095 (796,711) 1,097,230 2,850,087 3.11 Profit (loss) for the period 159,095 (796,711) 1,097,230 2,850,087 3.11.01 Attributed to owners of the Company 169,714 (751,952) 1,118,187 2,874,190 3.11.02 Attributed to non-controlling interests (10,619) (44,759) (20,957) (24,103) 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0.11640 -0.51575 0.76695 1.97136 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 0.11640 -0.51575 0.76695 1.97136 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Company Statements / Statement of Comprehensive Income (R$ thousand) Accumulated in the Current Quarter of Accumulated in the Current Quarter Current Year PreviousYear PreviousYear Code Description 7/1/2012 to 9/30/2012 1/1/2012 to 9/30/2012 7/1/2011 to 9/30/2011 1/1/2011 to 9/30/2011 4.01 Profit (loss) for the period 159,095 (796,711) 1,097,230 2,850,087 4.02 Other comprehensive income 520,495 1,421,335 (81,010) (961,234) 4.02.01 Exchange differences arising on translating foreign operations 15,116 148,517 241,753 183,820 4.02.03 Net change in the fair value on available-for-sale financial assets 505,379 1,272,818 (322,763) (446,890) 4.02.04 Sale of available-for-sale assets 0 0 0 (698,164) 4.03 Comprehensive income for the period 679,590 624,624 1,016,220 1,888,853 4.03.01 Owners of the Company 690,209 669,383 1,037,177 1,912,956 4.03.02 Non-controlling interests (10,619) (44,759) (20,957) (24,103) of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Company Statements / Statement of Cash Flows - Indirect Method (R$ thousand) Accumulated in the Accumulated in the Current Year Previous Year Code Description 1/1/2012 to 9/30/2012 1/1/2011 to 9/30/2011 6.01 Net cash generated by operating activities 1,480,859 3,046,346 6.01.01 Cash flows from operating activities 2,989,023 4,955,609 6.01.01.01 Profit (loss) for the period (796,711) 2,850,087 6.01.01.02 Accrued charges on borrowings and financing 1,727,480 1,869,794 6.01.01.03 Depreciation/ depletion / amortization 890,024 692,914 6.01.01.05 Deferred income tax and social contribution (926,424) 171,180 6.01.01.07 Provisions for tax, social security, labor and civil risks 191,268 20,303 6.01.01.08 Inflation adjustment and exchange differences, net (253,139) (145,703) 6.01.01.09 Residual value of long-lived assets written off 9,529 42,746 6.01.01.12 Realization of available-for-sale security 0 (698,164) 6.01.01.13 Gains (loses) on derivative transactions (2,112) 132,350 6.01.01.14 Impairment of available-for-sale security 2,022,793 0 6.01.01.15 Gains (losses) on equity interests 79 0 6.01.01.16 Other provisions 126,236 20,102 6.01.02 Changes in assets and liabilities (1,508,164) (1,909,263) 6.01.02.01 Trade receivables (24,929) (150,639) 6.01.02.02 Inventories 251,413 (670,617) 6.01.02.03 Taxes available for offset 209,230 19,726 6.01.02.04 Trade payables 261,674 184,665 6.01.02.05 Payroll and related taxes 25,468 (76,906) 6.01.02.06 Taxes (60,658) 167,217 6.01.02.07 Tax, social security, labor and civil risks liabilities (4,194) 111,113 6.01.02.08 Receivables from jointly controlled entities (116,919) 561,831 6.01.02.10 Taxes in installments - REFIS (230,206) (202,537) 6.01.02.11 Judicial deposits (16,091) (10,557) 6.01.02.12 Interest paid (1,735,269) (1,446,509) 6.01.02.13 Interest on swap paid (36,582) (285,558) 6.01.02.15 Other (31,101) (110,492) 6.02 Net cash used in investing activities (2,754,142) (3,716,916) 6.02.01 Receipt/payment in derivative transactions 54,813 (120,524) 6.02.02 Investments/advances for future capital increase (166,915) (1,823,333) 6.02.03 Property, plant and equipment (2,355,702) (3,082,783) 6.02.04 Intangible assets (673) (447) 6.02.05 Cash from acquisition of subsidiaries 14,880 0 6.02.06 Payables to subsidiary 0 1,310,171 6.02.07 Acquisition of subsidiaries (300,545) 0 6.03 Net cash generated by (used in) financing activities (614,205) 4,752,309 6.03.01 Borrowings and financing raised 3,677,142 7,395,228 6.03.02 Repayments of principal (2,340,872) (1,028,831) 6.03.03 Repayments of principal - acquisition of subsidiaries (806,937) 0 6.03.04 Dividends and interest on capital paid (1,199,732) (1,856,378) 6.03.05 Capital contribution by non-controlling shareholders 56,194 242,290 6.04 Changes in cash and cash equivalents 1,023,806 1,314,147 6.05 Increase (decrease) in cash and securities (863,682) 5,395,886 6.05.01 Cash and cash equivalents at the beginning of the period 15,417,393 10,239,278 6.05.02 Cash and cash equivalents (except derivative assets) at the end of the period 14,553,711 15,635,164 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2012 to 9/30/2012 (R$ thousand) Capital reserve, Retained Consolidated granted optionsand Earnings earnings/accumulated Other comprehensive Shareholders´ Non-controlling Shareholders´ Code Description Paid-in capital treasury shares reserve losses income Equity interests Equity 5.01 Opening balances 1,680,947 30 7,671,620 0 (1,366,776) 7,985,821 431,349 8,417,170 5.03 Adjusted opening balances 1,680,947 30 7,671,620 0 (1,366,776) 7,985,821 431,349 8,417,170 5.04 Capital transactions with owners 2,859,053 0 (3,132,545) (348,981) 0 (622,473) 0 (622,473) 5.04.01 Capital increases 2,859,053 0 (2,859,053) 0 0 0 0 0 5.04.07 Interest on Capital 0 0 0 (348,981) 0 (348,981) 0 (348,981) 5.04.10 Approval of prior year’s proposed dividends 0 0 (273,492) 0 0 (273,492) 0 (273,492) 5.05 Total comprehensive income 0 0 0 (751,952) 1,421,335 669,383 (44,759) 624,624 5.05.01 Loss for the period 0 0 0 (751,952) 0 (751,952) (44,759) (796,711) 5.05.02 Other comprehensive income 0 0 0 0 1,421,335 1,421,335 0 1,421,335 5.05.02.04 Translation adjustments for the period 0 0 0 0 148,517 148,517 0 148,517 5.05.02.08 Net change in the fair value on available-for-sale financial assets 0 0 0 0 1,272,818 1,272,818 0 1,272,818 5.06 Internal changes in Shareholders´ Equity 0 0 0 0 0 0 19,724 19,724 5.06.04 Non-controlling interests in subsidiaries 0 0 0 0 0 0 19,724 19,724 5.07 Closing balances 4,540,000 30 4,539,075 (1,100,933) 54,559 8,032,731 406,314 8,439,045 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Company Statements /Statement of Changes in Shareholders´Equity -1/1/2011 to 9/30/2011 (R$ thousand) Capital reserve, Retained Consolidated granted optionsand Earnings earnings/accumulated Other comprehensive Shareholders´ Non-controlling Shareholders´ Code Description Paid-in capital treasury shares reserve losses income Equity interests Equity 5.01 Opening balances 1,680,947 30 6,119,798 0 (168,015) 7,632,760 189,928 7,822,688 5.03 Adjusted opening balances 1,680,947 30 6,119,798 0 (168,015) 7,632,760 189,928 7,822,688 5.04 Capital transactions with owners 0 0 (1,227,703) 0 0 (1,227,703) 0 (1,227,703) 5.04.06 Dividends 0 0 (1,227,703) 0 0 (1,227,703) 0 (1,227,703) 5.05 Total comprehensive income 0 0 0 2,874,190 (961,234) 1,912,956 (24,103) 1,888,853 5.05.01 Profit for the period 0 0 0 2,874,190 0 2,874,190 (24,103) 2,850,087 5.05.02 Other comprehensive income 0 0 0 0 (961,234) (961,234) 0 (961,234) 5.05.02.04 Translation adjustments for the period 0 0 0 0 183,820 183,820 0 183,820 5.05.02.08 Net change in the fair value on available-for-sale financial assets 0 0 0 0 (446,890) (446,890) 0 (446,890) 5.05.02.09 Sale of available-for-sale assets 0 0 0 0 (698,164) (698,164) 0 (698,164) 5.06 Internal changes in Shareholders´ Equity 0 0 0 0 0 0 288,304 288,304 5.06.04 Non-controlling interests in subsidiaries 0 0 0 0 0 0 288,304 288,304 5.07 Closing balances 1,680,947 30 4,892,095 2,874,190 (1,129,249) 8,318,013 454,129 8,772,142 of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Company Statements / Statement of Added Value (R$ thousand) Accumulated in the Accumulated in the Current Year Previous Year Code Description 1/1/2012 to 9/30/2012 1/1/2011 to 9/30/2011 7.01 Revenues 14.535.358 15.311.531 7.01.01 Sales of products and services 14.498.769 14.637.332 7.01.02 Other revenues/expenses 21.645 671.663 7.01.04 Recognition/reversal of allowance for doubtful debts 14.944 2.536 7.02 Inputs purchased from third parties (10.886.282) (7.342.764) 7.02.01 Costs of sales and services (7.353.831) (6.390.140) 7.02.02 Materials, electric. power, outside services and other (1.479.940) (936.314) 7.02.03 Impairment/recovery of assets (2.052.511) (16.310) 7.03 Gross value added 3.649.076 7.968.767 7.04 Retentions (890.024) (692.914) 7.04.01 Depreciation, amortization and depletion (890.024) (692.914) 7.05 Wealth created 2.759.052 7.275.853 7.06 Value added received as transfer 1.323.273 2.295.230 7.06.01 Share of profits (losses) of investees (79) 0 7.06.02 Finance income/exchange gains 1.318.429 2.285.949 7.06.03 Other 4.923 9.281 7.07 Wealth for distribution 4.082.325 9.571.083 7.08 Wealth distributed 4.082.325 9.571.083 7.08.01 Personnel 1.312.877 1.220.891 7.08.01.01 Salaries and wages 997.559 964.442 7.08.01.02 Benefits 239.782 195.667 7.08.01.03 Severance pay fund (FGTS) 75.536 60.782 7.08.02 Taxes and contributions 797.697 1.700.628 7.08.02.01 Federal 410.572 1.291.797 7.08.02.02 State 368.011 379.630 7.08.02.03 Municipal 19.114 29.201 7.08.03 Lenders and lessors 2.768.462 3.799.477 7.08.03.01 Interest 2.760.572 3.794.546 7.08.03.02 Leases 7.890 4.931 7.08.04 Shareholders (796.711) 2.850.087 7.08.04.01 Interest on capital 348.981 0 7.08.04.03 Retained earnings/(accumulated losses) for the year (1.100.933) 2.874.190 7.08.04.04 Non-controlling interests (44.759) (24.103) of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Economic Scenario The global economy is still marked by a climate of uncertainty and growth prospects remain low. In the Eurozone, besides political issues, doubts concerning the solidity of the banking system in certain member countries remain. In the United States, the economic recovery remained sluggish, influenced by the political risk of a fiscal squeeze and the reduced momentum of the job market. The outlook for the emerging countries in Asia and Latin America is one of moderate growth, influenced by the weak performance of the mature economies. In this context, the International Monetary Fund (IMF) revised its 2012 global growth estimate down from 3.5% in July to 3.3% in October. USA In a fragile global environment, the U.S. economy has still been posting a modest recovery, with growth of 2.0% in 3Q12, chiefly due to increased personal consumption expenses, federal government expenditures and residential investments. Despite the 0.4% increase in industrial production in September, the latest FED figures indicate a 0.4% reduction in 3Q12. The manufacturing Purchasing Managers Index (PMI), climbed from 49.6 points in August to 51.5 points in September, the first upturn after three consecutive months of decline. The FED’s Beige Book for September showed that economic activity was still recording moderate growth. The FED once again reduced its annual GDP forecasts in September. It now expects growth of between 1.7% and 2.0%, versus the 1.9% to 2.4% estimated in July. It also expects annual inflation of between 1.7% and 1.8% and unemployment of between 8.0% and 8.2%. Europe According to Eurostat, Eurozone GDP decreased by 0.2% in 2Q12 over the previous quarter, impacted by increasing financial pressures in the region’s peripheral countries. The main peripheral economies are in recession, affecting other European economies due to their strong financial and trade links. The European Central Bank expects Eurozone GDP to shrink by between 0.6% and 0.2% in 2012. In the UK, preliminary figures are pointing to a GDP upturn of 1% in 3Q12. This positive result was due to the Olympic Games held in August and is the strongest growth recorded in the last 5 years. For 2012, the Bank of England expects annual GDP to remain flat over the year before. In an attempt to mitigate the scenario, at the beginning of October the Eurozone Finance Ministers launched a new €500 billion rescue fund, called the European Stability Mechanism (ESM), which will allow banks to be recapitalized directly. However, the resistance of some member countries to partially give up their sovereignty hampers the creation of a fiscal and banking union. Eurozone manufacturing PMI reached 46.1 points in September, its highest level for six months. The only two countries to record an upturn were Ireland and the Netherlands, with 51.8 and 50.8 points, respectively. France’s slide to 42.7 points was one of the most accentuated in its history. In August, Eurozone unemployment averaged 11.4%, in line with July’s figure, equivalent to 18.2 million people out of work. Germany, with 5.5%, had one of the lowest rates, while Spain and Greece had the highest – 25.1% and 24.4%, respectively. Annualized inflation reached 2.6% in September, stable when compared to August. Asia The Chinese economy has continued to grow, despite the slightly reduced pace. GDP increased by 7.4% in 3Q12, below the 7.6% recorded in 2Q12, marking the seventh consecutive slowdown. The more modest GDP growth this year is primarily due to the reduced pace of exports and investments. of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 The Chinese Central Bank estimates a 7.5% GDP growth for 2012, with a recovery in the final quarter of the year. Chinese manufacturing PMI reached 47.9 points in September, a slight improvement over the 47.6 points registered in August, while year-to-date industrial output recorded growth of 10% over 9M11 and retail sales moved up by 14% in the same period. Inflation between January and September averaged 2.8%. In Japan, GDP posted annualized growth 0.7% in 2Q12 when compared to the same period in the previous year, while in 1Q12 an annualized growth of 5.3% was registered in relation to 1Q11. This slowdown reflects the end of post-earthquake reconstruction. For 2012 as a whole, the Japanese Center for Economic Research expects growth of 2.0%. Brazil The recovery in domestic economic activity has been gradual, but the tendency is for the pace to pick up in the second half, continuing in 2013. Domestic demand has been positively impacted by the government’s monetary policy initiatives and stimulus measures. These effects, together with the public service concession programs and the gradual recovery in confidence, have led to healthy investment prospects. According to the IBGE (Brazilian Institute of Geography and Statistics), GDP moved up by 0.6% in 1H12 over the first half of 2011. The Central Bank’s latest FOCUS report points to a GDP growth of 1.5% in 2012, below the 3.3% expected at the beginning of the year. In August, industrial output increased by 1.5% over July, leading to an year-to-date fall of 3.4%, which reflected the negative results at the beginning of 2012. Inflation measured by the IPCA consumer price index inched up by 0.57% in September, resulting in a rate of 3.77% in the first nine months of 2012. The Monetary Policy Committee (COPOM) promoted the tenth successive reduction in the Selic base rate, which reached 7.25% in October, having begun the year at 11.00%. In the first nine months of 2012, the real depreciated by 8.3% over the U.S. dollar, reaching an exchange rate of R$2.03/US$ on September 28, while foreign reserves closed the third quarter at US$379 billion. Macroeconomic Projections IPCA (%) 5.45 5.40 Commercial dollar (final) – R$ 2.01 2.01 SELIC (final - %) 7.25 7.75 GDP (%) 1.54 4.00 Industrial Production (%) -2.10 4.15 Source: FOCUS BACEN Base: October 26, 2012 Net Revenue CSN recorded consolidated net revenue of R$4,267 million in 3Q12, 3% up on 2Q12, while net revenue from domestic sales increased by 14%. This improvement was chiefly due to higher steel product sales volume, particularly in the local market, partially offset by the reduction in iron ore prices. of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Cost of goods sold (COGS) In 3Q12, consolidated COGS reached R$3,103 million, 4% up on the previous quarter, chiefly due to higher steel sales. Selling, General, Administrative and Other Operating Expenses SG&A expenses totaled R$391 million in 3Q12, 20% more than in 2Q12. This increase is chiefly due to retroactive reclassifications in SWT, from COGS to Selling, General and Administrative Expenses. The “Other Operating Expenses” line was negative by R$115 million in 3Q12, versus a negative R$2,283 million in 2Q12, essentially due to the reclassification of CSN’s accumulated losses from its investments in Usiminas’ common and preferred shares, which were previously booked under other comprehensive income line in Shareholders’ Equity to the income statement in 2Q12. EBITDA Adjusted EBITDA comprises net income before the financial result, income and social contribution taxes, depreciation and amortization and other operating revenue (expenses), the latter item being excluded due to its non-recurring nature. Adjusted EBITDA totaled R$1,076 million in 3Q12, 4% down on the R$1,120 million recorded in 2Q12, basically due to lower iron ore prices, partially offset by higher steel sales. Adjusted EBITDA margin came to 25%, 2 p.p. less than in 2Q12. Financial Result and Net Debt The 3Q12 net financial result was negative by R$497 million, chiefly due to the following factors: § Interest on loans and financing totaling R$551 million; § Expenses of R$33 million with the monetary restatement of tax payment installments; § Other financial expenses of R$11 million. These negative effects were partially offset by: § Returns on financial investments of R$52 million; § Monetary and exchange variations totaling R$46 million. On September 30, 2012, consolidated net debt stood at R$15.6 billion, stable in relation to the figure of June 30, 2012. It is worth mentioning certain factors that offset one another: § Investments of R$0.8 billion in fixed assets; § A R$0.5 billion effect from disbursements related to debt charges. These effects were offset by adjusted EBITDA of R$1.1 billion, a R$0.1 billion reduction in working capital and other accumulated effects totaling R$0.1 billion. The net debt/EBITDA ratio closed the third quarter at 3.28x, based on LTM adjusted EBITDA. It is worth noting that in September the Company issued non-convertible debentures in the amount of R$1,565 million, maturing in 2015. of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Net Income CSN posted consolidated net income of R$159 million in 3Q12, versus a net loss of R$1.0 billion in 2Q12, when the accounting reclassification described under “Other Operating Expenses” occurred. Capex CSN invested R$892 million in 3Q12, R$517 million of which in the parent company, allocated as follows: ü Expansion of the Casa de Pedra mine and Itaguaí Port: R$136 million; ü Construction of the long steel plant: R$144 million; ü Expansion of the clinker plant: R$42 million; ü Current investments: R$61 million. The remaining R$375 million went to subsidiaries or joint subsidiaries, mostly in the following projects: ü Transnordestina Logística: R$229 million; ü MRS Logística: R$80 million; ü Namisa: R$29 million. Working Capital Working capital closed 3Q12 at R$2,170 million, R$131 million down on the end of 2Q12, chiefly reflecting the Company's improved management of inventories. Compared to the close of 2Q12, the average inventory turnover period was reduced in six days, the average receivables period was narrowed in one day and the average supplier payment period moved down by two days, improving the cash conversion cycle by five days. of 108 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - September 30, 2012 – CIA SIDERURGICA NACIONAL Version: 1 WORKING CAPITAL (R$ MM) 2Q12 3Q12 Change 3Q12 x 2Q12 Assets Accounts Receivable Inventory (*) Advances to Taxes 67 56 Liabilities 27 Suppliers Salaries and Social Contribution 41 Taxes Payable Advances from Clients 29 62 33 Working Capital TURNOVER RATIO Average Periods 2Q12 3Q12 Change 3Q12 x 2Q12 Receivables 31 30 Supplier Payment 48 46 Inventory Turnover 84 78 Cash Conversion Cycle 67 62 (*) Inventory - includes "Advances to Suppliers" and does not include "Supplies". Results by Segment The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets and/or companies comprising each segment are presented below: Steel Mining Logistics Cement Energy Pres. Vargas Steel Mill Casa de Pedra Railways: Volta Redonda CSN Energia Porto Real Namisa (60%) - MRS Arcos Itasa Paraná Tecar - Transnordestina LLC ERSA Port: Lusosider - Sepetiba Tecon Prada (Distribution and Packaging) Metalic SWT The information on CSN’s five business segments is derived from the accounting data, together with allocations and the apportionment of costs among the segments.
